Citation Nr: 1433227	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected left wrist disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty from September 1991 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO, in pertinent part, granted service connection for left wrist disability and assigned a zero percent (noncompensable) evaluation therefor, effective May 11, 2010.  The Veteran challenged the assigned rating.

This case was previously before the Board in January 2014, when it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After taking further action, the AMC confirmed and continued the prior denial and returned the case to the Board.

For the reasons set forth below, this appeal is again being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

The Board notes that this appeal is now being processed using Veterans Benefits Management System (VBMS) paperless claims processing.  Accordingly, any future consideration of the Veteran's case must take into account the existence of the paperless claims file.


REMAND

When this case was remanded in January 2014, the Board requested, among other things, that the Veteran be scheduled for a new examination of his left wrist.  The examiner was to review the claims file, including a copy of the Board's remand, and completely describe all current symptomatology.  As part of the examination, the examiner was to specifically discuss, among other things, whether pain could result in functional loss during flare-ups and, if so, to quantify such loss in terms of loss of motion.  The examiner was also to indicate whether any associated neurological impairment was mild, moderate, or severe.

Unfortunately, the evidence reflects that the requested development has not been fully completed.  The Veteran was afforded a new VA examination of his left wrist in March 2014, as requested in the remand.  However, although the Veteran reported flare-ups of pain on use (e.g., when performing yard work)-and previously described episodes of "paralyzing pain" that rendered him unable to use to his left hand at all-the examiner noted in his report that the Veteran denied that flare-ups impacted function of the wrist, and that the pain the Veteran experienced at times with strenuous use was "not incapacitating."  In so doing, the examiner appears to have taken in account the ameliorative effects of medication (Ibuprofen); a practice which is no longer permitted in the context of the relevant diagnostic code(s).  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013) (containing no reference to the effects of medication).  In addition, although the examiner described an associated, intermittent neurological impairment involving sensory fibers from the radial nerve, he did not indicate whether the resulting impairment was mild, moderate, or severe, as requested in the remand.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.  38 C.F.R. § 19.9 (2013).

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Salisbury, North Carolina were last procured for association with the claims file on January 25, 2014.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the Salisbury VAMC since January 25, 2014, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran's claims file forwarded to the VA examiner who previously evaluated the Veteran in March 2014.

The examiner should be asked to again review the (paperless) record, including a copy of the Board's prior remand from January 2014 and any additional evidence added to the claims file since the time of the examiner's last review.  Thereafter, the examiner should prepare a supplemental report containing an opinion as to whether, when the ameliorative effects of medication (including Ibuprofen) are disregarded, it is at least as likely as not (i.e., it is 50 percent or more probable) that pain in the left wrist could result in functional loss during flare-ups.

If it is the examiner's conclusion that it is at least as likely as not that pain in the left wrist could result in functional loss during flare-ups, the examiner should attempt to quantify the resulting functional loss in terms of degrees of loss of dorsiflexion and palmar flexion in the left wrist; degrees of loss of flexion and extension of the left forearm (if applicable); and loss of motion in the digits of the left hand (i.e., whether motion in the index or long finger would be limited such that there would be a gap of one inch (2.5 centimeters (cm)) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; whether extension of the index and/or long finger would be limited by more than 30 degrees; and whether motion in the thumb would be limited such that there would be a gap of one to two inches (2.5 to 5.1 cm), or more than two inches, between the thumb pad and the fingers, with the thumb attempting to oppose the fingers).

The examiner should also indicate whether the neurological impairment involving sensory fibers from the radial nerve, as noted in the March 2014 examination report, is best described as mild, moderate, or severe.

In providing the aforementioned opinions, the physician should comment on the medical significance, if any, of the Veteran's past report that he has continuous pain in his left wrist, that it cramps up a lot, that it prevents him from doing many chores, such as typing and writing, at times, and that he has to take pain medication (February 2011 notice of disagreement); his report that he has episodes of "paralyzing pain" that render him unable to use to his left hand at all (September 2011 substantive appeal); his report of his wrist "locking up" two to three times per month, with an inability to use his hand for a few minutes (VA treatment records dated in October 2011, August 2012, and November 2012); his reports of intermittent tingling and numbness (VA treatment records dated October 2011, August 2012, and November 2012); and past objective findings of slightly limited motion of the wrist in all directions (VA treatment record dated October 2011), and mild tenderness to palpation in the snuffbox and over the scaphoid-lunate junction, with mild grip weakness and difficulty with thumb and small finger opposition (VA treatment records dated November 2012).

If the March 2014 VA examiner is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinions.

A complete rationale for all opinions should be provided.

3.  After completing the above, and any other development as may be indicated, the claim on appeal should be readjudicated based on the entirety of the evidence.  In so doing, the AOJ should specifically consider whether the Veteran is entitled to separate and/or higher ratings for service-connected left wrist disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215, 5228-5230, and/or 38 C.F.R. § 4.124a, Diagnostic Code 8514.  If any benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC).  The SSOC should contain, among other things, a citation to, and summary of, Diagnostic Codes 5228-5230 and 8514.  An appropriate period of time should be allowed for response.

After the Veteran has been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

